Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 30, 1989, which ruled that claimant was ineligible to receive unemployment insurance benefits, charged her with a recoverable overpayment of benefits, and imposed a forfeiture of effective days as a penalty in reduction of future benefits.
The evidence supports the conclusion that, during the period that claimant was collecting unemployment insurance *994benefits, she was not totally unemployed as she was a partner in a viable family business for which she rendered services, including writing checks and preparing documents (see, Matter of Gonyo [Roberts], 124 AD2d 884). Although there were no employees, claimant’s involvement was minimal and the business was not doing well during her involvement, these facts are not controlling as claimant nonetheless stood to gain financially (see, Matter of DeVivo [Levine] 51 AD2d 619; Matter of Muller [Levine] 50 AD2d 1005, lv denied 40 NY2d 806). Finally, we note that despite claimant’s awareness of her relationship to the business as a partner, she failed to reveal her connection or activities with the business. These findings support the further conclusion of willful misrepresentation (see, Matter of Muller [Levine] supra).
Decision affirmed, without costs. Mahoney, P. J., Levine, Mercure, Crew III and Harvey, JJ., concur.